PER CURIAM.
The defendant appeals from the denial of his Motion to Correct Illegal Sentence. We affirm on the authority of State v. Del Castillo, 890 So.2d 376 (Fla. 3d DCA 2004)(holding that predicate crimes for which defendant received probation and adjudication could be considered for purposes of habitual offender enhancement); McCall v. State, 862 So.2d 807, 808 (Fla. 2d DCA 2004)(holding that under habitual felony offender statute, “a sentence includes the sanction of probation.”); Render v. State, 742 So.2d 503 (Fla. 3d DCA 1999)(holding that probation is a “sentence” for habitualization purposes).
We certify direct conflict with Richardson v. State, 884 So.2d 950 (Fla. 4th DCA 2004)(holding that probation does not constitute a sentence).
Affirmed. Conflict certified.